

115 HRES 1122 IH: Expressing support for the designation of the week beginning on October 14, 2018, as National Wildlife Refuge Week.
U.S. House of Representatives
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1122IN THE HOUSE OF REPRESENTATIVESOctober 12, 2018Mr. Thompson of California (for himself, Mr. Kind, Mr. LoBiondo, and Mr. Wittman) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of the week beginning on October 14, 2018, as National
			 Wildlife Refuge Week.
	
 Whereas, in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;
 Whereas, in 2018, the National Wildlife Refuge System, administered by the United States Fish and Wildlife Service, is the premier system of land and water to conserve wildlife in the world and has grown to approximately 836,000,000 acres, 567 national wildlife refuges, and 38 wetland management districts located in every State and territory of the United States;
 Whereas national wildlife refuges are important recreational and tourism destinations in communities across the United States and this protected land offers a variety of recreational opportunities, including 6 wildlife-dependent uses that the National Wildlife Refuge System manages, specifically hunting, fishing, wildlife observation, photography, environmental education, and interpretation;
 Whereas the National Wildlife Refuge System experiences more than 53,000,000 visits each year, which generate more than $2,400,000,000 in sales and 35,000 jobs in local economies;
 Whereas visitation to the National Wildlife Refuge System in- creased by nearly 30 percent from 2006 to 2017;
 Whereas, in 2018, 377 units of the National Wildlife Refuge System have hunting programs and 312 units of the National Wildlife Refuge System have fishing programs, averaging more than 2,400,000 hunting visits and more than 7,300,000 fishing visits each year;
 Whereas the National Wildlife Refuge System experienced more than 31,400,000 wildlife observation visits during fiscal year 2017;
 Whereas national wildlife refuges are important to local businesses and gateway communities; Whereas the National Wildlife Refuge System encompasses every kind of ecosystem in the United States, including temperate, tropical and boreal forests, wetlands, deserts, grasslands, arctic tundras, and remote islands, and spans 12 time zones from the United States Virgin Islands to Guam;
 Whereas national wildlife refuges are home to more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;
 Whereas national wildlife refuges are the primary Federal lands on which the production, migration, and wintering habitat for waterfowl are fostered;
 Whereas, since 1934, the sale of the Federal Duck Stamp to outdoor enthusiasts has generated more than $850,000,000 in funds, which has enabled the purchase or lease of more than 5,700,000 acres of habitat for waterfowl and numerous other species in the National Wildlife Refuge System;
 Whereas refuges provide protection to more than 380 threatened and endangered species; Whereas national wildlife refuges are cores of conservation for larger landscapes and resources for other agencies of the Federal Government, State governments, private landowners, and organizations in efforts to secure the wildlife heritage of the United States;
 Whereas more than 38,000 volunteers and approximately 200 national wildlife refuge Friends organizations contribute more than 1,350,000 volunteer hours annually, the equivalent of 650 full-time employees, and provide an important link to local communities;
 Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;
 Whereas there are national wildlife refuges located in several urban and suburban areas and there is a refuge located within a 1-hour drive of every metropolitan area in the United States, which has enabled national wildlife refuges to employ, educate, and engage young people from all backgrounds in exploring, connecting with, and preserving the natural heritage of the United States;
 Whereas, since 1995, refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;
 Whereas the United States Fish and Wildlife Service has designated the week beginning on October 14, 2018, as National Wildlife Refuge Week; and
 Whereas the designation of National Wildlife Refuge Week by the House of Representatives would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available for the enjoyment of this network of protected lands: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of National Wildlife Refuge Week;
 (2)encourages the observance of National Wildlife Refuge Week with appropriate events and activities; (3)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;
 (4)finds that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;
 (5)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;
 (6)recognizes the importance of national wildlife refuges to wildlife conservation, the protection of imperiled species and ecosystems, and compatible uses;
 (7)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);
 (8)reaffirms the support of the House of Representatives for wildlife conservation and the National Wildlife Refuge System; and
 (9)expresses the intent of the House of Representatives— (A)to continue working to conserve wildlife; and
 (B)to manage the National Wildlife Refuge System for current and future generations. 